Weight, J.,
delivered the opinion of the Court:
The declaration in this cause cannot be sustained as an action for the prosecution of a malicious suit — because it contains no averment that the suit is at an end, or that it was prosecuted maliciously and without probable cause. *153Nor can it be maintained as an action for tbe slander of the plaintiff’s title. It imputes the speaking of no words to defendant: and is in other respects, wanting in the averments necessary for such an action. And we have been unable to find authority to sustain it on any other ground.

Judgment affirmed.